Citation Nr: 1043031	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a back disability, claimed 
as arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he has a back disability.  He maintains 
that he was injured when he fell off a log during basic training 
and experienced pain while lifting items in service. 

During the Veteran's hearing in April 2010, he indicated that he 
receives treatment at a VA medical facility. He also mentioned 
that he received treatment from a chiropractor in 2000.  It was 
also indicated that more recent VA outpatient treatment records 
and a statement from his private chiropractor would be obtained 
and submitted.  No additional records have been received.

Under the law, VA is required to advise claimants for benefits of 
any missing information that would render an application for 
benefits complete. 38 U.S.C.A §§ 5102(b); 5103(a).  VA also has a 
duty to obtain all relevant VA and governmental records prior to 
adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  In addition, VA will make 
reasonable efforts to obtain relevant records from private 
medical care providers, if the records are adequately identified 
and if the claimant authorizes the release of such records. 
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2010); 38 C.F.R. 
§ 3.159(c)(1) (2010).  Thus, any outstanding VA records and any 
private records identified by the Veteran should be obtained and 
associated with the claims folder.

As noted above, the Veteran claims that he has a back disability 
due to injuries in service.  The Veteran contends that he has had 
severe back pain since service.  Service treatment records are 
negative for any complaint, diagnosis or treatment of back pain 
in service.  Although there is no diagnosed back disability noted 
in the evidence of record, a May 2006 x-ray report of the lumbar 
spine indicates an impression of mild degenerative changes L3-S1.  
Subsequent VA treatment reports further note the Veteran's 
complaints of chronic low back pain.

Given the Veteran's testimony of in-service injuries and 
complaints, a VA orthopedic examination must be afforded the 
Veteran, pursuant to VA's duty to assist.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment for 
his disability on appeal that is not 
evidenced by the current record, to include 
all VA medical records showing treatment for 
the claimed disability dated since July 2009 
and any records dated in 2000 from a 
chiropractor, mentioned in the 2010 Board 
hearing.  The Veteran should be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  After associating any outstanding records 
with the claims file, afford the Veteran a VA 
orthopedic examination, including any 
necessary radiographic or other studies, to 
be conducted by a qualified physician(s). The 
following considerations will govern the 
examination:

a. The claims folder and a copy of this 
remand will be reviewed by the examiner in 
conjunction with the examinations, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result of 
the examination.

b. The examiner must express an opinion as to 
whether the Veteran has a current back 
disability.  With respect to any diagnosed 
back disability, the examiner should render 
an opinion as to whether it is at least as 
likely as not (e.g. a 50 percent or greater 
probability) that such disability is 
medically related to in-service injury, as 
alleged.  The examiner must state the medical 
basis for any opinion expressed.  If the 
examiner is unable to state an opinion 
without a resort to speculation, he or she 
should so state.

3.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim in light of 
all evidence received since the August 2009 
statement of the case (SOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental SOC, and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


